Case 9:20-md-02924-RLR Document 2939-2 Entered on FLSD Docket 03/04/2021 Page 1 of
                                      40



                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

   IN RE: ZANTAC (RANITIDINE)                                  MDL NO. 2924
   PRODUCTS LIABILITY                                          20-MD-2924
   LITIGATION

                                              JUDGE ROBIN L. ROSENBERG
                                     MAGISTRATE JUDGE BRUCE E. REINHART

                                   /
   THIS DOCUMENT RELATES TO ALL CASES IN WHICH
   ANY GENERIC MANUFACTURER IS NAMED
   ______________________________________________________________________________

     MOTION FOR PROTECTIVE ORDER REGARDING PORTIONS OF PLAINTIFFS’
        NOTICE OF ORAL AND VIDEO DEPOSITION OF GENERIC DEFENDANT
                  PURSUANT TO RULE 30(b)(6) (MANUFACTURING)
              FILED ON BEHALF OF ALL GENERIC MANUFACTURERS
   ______________________________________________________________________________
Case 9:20-md-02924-RLR Document 2939-2 Entered on FLSD Docket 03/04/2021 Page 2 of
                                      40



          Pursuant to Federal Rules of Civil Procedure 26 and 30 and PTOs 32, 54, and 60, the
   Generic Manufacturers move for a protective order as to portions of the “Notice of Oral and Video
   Deposition of Generic Defendant Pursuant to Fed. R. Civ. P. Rule 30(b)(6)” that were deemed
   served as of February 9, 2021 relating to manufacturing (the “Manufacturing Notice”).1

           The Generic Manufacturers incorporate by reference its Introduction and discussion of the
   law in its contemporaneously filed Motion relating to the Storage and Transportation Notice.

   I.      The Generic Manufacturer Defendants Have Agreed to Provide Witnesses on Many
           of the Topics in the Manufacturing Notice.
            Plaintiffs’ manufacturing defect claim was dismissed on December 31, 2020 and there is
   no manufacturing defect claim in the Amended Master Personal Injury Complaint (“AMPIC”).
   Instead, Plaintiffs allege that the Generic Manufacturers should have set shorter expiration dates
   and should have done other testing to uncover NDMA. Although such claims are also subject to
   dismissal, the Generic Manufacturers who manufacture ranitidine-containing products (“RCPs”)
   have nonetheless offered to present witnesses to testify in response to the Manufacturing Notice
   as it relates to setting, evaluating, and retesting the expiration dates for their RCPs”; those who do
   not, have offered to respond to written discovery confirming that fact. The Generic Manufacturers
   who manufacture RCPs also have offered to provide testimony as to testing performed on RCPs
   that relate to detection of NDMA as well as related policies and procedures. This covers portions
   of most of the 46 total topics in the Manufacturing Notice.2

           Plaintiffs, however, are not happy with these offers, and instead demand that the Generic
   Manufacturers prepare and present witnesses to testify regarding (1) the entire manufacturing
   process for both API and finished dose product (“FDP”); (2) the results of all “Testing” ever
   conducted on ranitidine; (3) all other nitrosamines in addition to NDMA, regardless of product;
   (4) all impurities, regardless of whether they have anything to do with NDMA; and (5)
   communications with every regulatory authority in the entire world; (6) during an unlimited time
   period. As set forth below and in the accompanying Motions, Plaintiffs’ demands are unreasonable
   and disproportionate to the needs of the litigation.

   II.     Global Issues with the Manufacturing Notice.
           A.      The AMPIC Does Not Include a Manufacturing Defect Claim So Topics
                   Directed to the Manufacturing Process Should Be Excluded.

           Despite the AMPIC not including any manufacturing defect claims, Plaintiffs demand that
   the Generic Manufacturers present a witness on “the specific process or processes used to
   manufacture the [ranitidine], including, but not limited to, the drug substance, synthesis,
   purification, crystallization or recrystallization process, testing of the pH values of the drug
   substance, grade of ranitidine drug substance, solvent composition, solvent volume, water
   concentration, and crystal morphology.” See Manufacturing Notice, Topic No. 1. Preparing a
   witness to testify regarding minute details of the manufacturing process when there is no claim

   1
    All Generic Manufacturers were served with identical notices. A copy of the Notice is attached as Exhibit 1.
   2
    The Generic Manufacturers also note that a number of topics in the Manufacturing Notice do not relate to
   manufacturing, expiration dates, or testing, and instead are duplicative of topics in the S&T Notice.

                                                        1
Case 9:20-md-02924-RLR Document 2939-2 Entered on FLSD Docket 03/04/2021 Page 3 of
                                      40



   against the Generic Manufacturers regarding their manufacturing process is not proportional.
   Moreover, this topic (among others) focuses on the manufacture of API, even though the vast
   majority of Generic Manufacturers did not manufacture API and there are no claims directed to
   API manufacturing. Requiring a witness to simply state this (as opposed to responding via
   interrogatory) is not proportional to the needs of the case.

           Plaintiffs also demand a witness to provide detailed information regarding solvents used
   during the manufacturing process.3 Topics directed to “recovered” or “recycled” solvents or
   ingredients in ranitidine finished drug product are entirely unrelated to the claims asserted in the
   AMPIC and thus disproportional to the needs of the case. As discussed in the Motion directed to
   the S&T Notice, Plaintiffs allege that the ranitidine API molecule is itself allegedly inherently
   defective. Preparing a witness to testify regarding the historic use and/or practice of using any
   ingredient, including “recovered” or “recycled” solvents is overly burdensome. This is an open-
   ended fishing expedition which goes far beyond the confines of this MDL—which is limited to
   NDMA by the explicit terms of the referral from the JPML.

              B.       The Relevant Testing Should Be Limited to that which Can Detect NDMA.

           In their Manufacturing Notice, plaintiffs define “Testing” to cover any “testing capable of
   identifying the presence of nitrosamine contamination and/or detecting other carcinogens, general
   toxic impurities (including genotoxic impurities), and residual solvents, in connection with the
   manufacture and content of RCPs. They go on to identify 28 different test methods as a non-
   exhaustive list of testing examples. Plaintiffs then list ten different broad topics related to
   “testing”, including a demand that the Generic Manufacturers present a witness to testify regarding
   the “Testing results for all testing by You or Your agents of Your RCPs.” See Manufacturing
   Notice at p. 7, Topic. 5 (emphasis added). This topic is not limited to NDMA, and would require
   testimony regarding every test result over what would be a period of decades for some Generics.
   Moreover, the types of tests identified are not proportional to the specific needs of this case. To
   the extent any of these tests are directed to or may have detected the presence of N-
   Nitrosodimethylamine (“NDMA”) in the ranitidine finished product, those tests may be relevant,
   and the Generic Manufacturers have accordingly agreed to present witnesses on those issues.
   Plaintiffs’ demands for all testing results from all tests capable of detecting all impurities, all
   carcinogens, and all residual solvents is overly broad and not proportional.
              C.       The Notice Should Be Limited to NDMA, Not All Nitrosamines or
                       Impurities.

           Plaintiffs also demand testimony on “policies and procedures” about the detection and
   prevention of impurities and contamination in general, including policies and procedures regarding
   the packaging of the ranitidine finished product. These topics are not limited in any meaningful
   way that would allow Generic Manufacturers to identify a single witness who could speak to these
   topics or properly prepare any witness to testify on behalf of the corporation on these topics.



   3
       See Manufacturing Notice at Topics 1; 5; 4; 7; 8; 9; 11-17; 25; 27-29.

                                                               2
Case 9:20-md-02924-RLR Document 2939-2 Entered on FLSD Docket 03/04/2021 Page 4 of
                                      40



           First, as discussed above, these topics are not limited to NDMA. Having to prepare a
   witness or multiple witnesses to testify about all nitrosamines and/or impurities, when the asserted
   claims are directed to NDMA, is not proportional to the case. Second, these topics are not related
   to the manufacturing process. Thus, Generic Manufacturers would have to identify a witness or
   multiple witnesses to speak to these topics in addition to any witness or witnesses already identified
   for any topics directed to manufacturing that may remain in the Notice. Third, the definitions of
   “Quality” and “Quality Management” in the Notice are impossibly overbroad and include issues
   related to the supply chain and storage and transportation of ranitidine finished drug products. To
   the extent topics directed to “Quality” or “Quality Management” are permitted, they should be
   limited to storage and transportation, which Plaintiffs were allowed to replead, and are the subject
   of a different deposition notice. Accordingly, such topics should not be permitted here.

          D.      The Notice Lacks an Appropriate Time Limitation and is Not Properly
                  Limited to Activities Directed at the U.S. Market.

           The Generic Manufacturers incorporate by reference the arguments made in the
   contemporaneously filed Motion directed to the Pharmacovigilance Notice as it relates to time
   limitations, as well as the arguments made in the contemporaneously filed Motion directed to the
   Storage and Transportation Notice as it relates to communications with regulatory authorities
   outside of the U.S.

   III.   Specific Objections to Topics in Notice
          Generic Manufacturers also identify specific objections to topics listed in this Notice and
   incorporate by reference those objections as set forth in the Chart, attached hereto as Exhibit 2.

   Respectfully submitted,

    /s/ Richard M. Barnes                                /s/ Thomas J. Yoo
    Richard M. Barnes                                    Thomas J. Yoo
    Kamil Ismail                                         HOLLAND & KNIGHT LLP
    Sean Gugerty                                         400 South Hope Street, 8th Floor
    Goodell, DeVries, Leech & Dann, LLP                  Los Angeles, CA 90071
    One South Street, 20th Floor                         T: 213.896.2400
    Baltimore, Maryland 21202                            F: 213.896.2450
    Tel: (410)783-4000                                   Thomas.Yoo@hklaw.com
    rmb@gdldlaw.com
    kxi@gdldlaw.com                                      Attorneys for Glenmark Pharmaceuticals Inc.,
    sgugerty@gdldlaw.com                                 USA, f/k/a Glenmark Generics Inc., USA and
                                                         Glenmark Pharmaceuticals Ltd. (f/k/a
    Attorneys for Defendant                              Glenmark Generics Ltd.)
    L. Perrigo Company




                                                     3
Case 9:20-md-02924-RLR Document 2939-2 Entered on FLSD Docket 03/04/2021 Page 5 of
                                      40




                          EXHIBIT 1
Case 9:20-md-02924-RLR Document 2939-2 Entered on FLSD Docket 03/04/2021 Page 6 of
                                      40



                          IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA


    IN RE: ZANTAC (RANITIDINE)                                                      MDL NO. 2924
    PRODUCTS LIABILITY                                                               20-MD-2924
    LITIGATION
                                                        JUDGE ROBIN L. ROSENBERG
                                               MAGISTRATE JUDGE BRUCE E. REINHART

    _______________________________/

   THIS DOCUMENT RELATES TO: ALL ACTIONS

                       NOTICE OF ORAL AND VIDEO DEPOSITION OF
                                 GENERIC DEFENDANT
                        PURSUANT TO FED. R. CIV. P. RULE 30(b)(6)

   TO: [Counsel for Generic Manufacturer]

   Attorney for Defendant Generic Manufacturer,

          PLEASE TAKE NOTICE that pursuant to Rule 26 and Rule 30(b)(6) of the Federal Rules

   of Civil Procedure, Plaintiffs, by and through their undersigned attorneys, the Plaintiffs will take

   the oral videotaped deposition of Generic Manufacturer on February 23, 2021 at 2 PM EST, via

   video conferencing through US Legal Support. Pursuant to Fed. R. Civ. P. 30(b)(6), Defendants

   shall designate and produce a representative or representatives, as may be required, to testify on

   behalf of Generic Manufacturer, concerning the topics identified in Exhibit A attached hereto.

   The deposition shall be recorded by stenographic and audiovisual means, as well as a webcast

   to a remote location, and taken before a person authorized by law to administer oaths, pursuant

   to Fed. R. Civ. P. 28, and will continue from day-to-day, excluding Sundays and court-

   recognized holidays, until the examination is completed.

          PLEASE TAKE FURTHER NOTICE that we will be conducting this deposition utilizing

   the secure, web-based deposition option afforded by US Legal Support, or in the alternative,




                                                    1
Case 9:20-md-02924-RLR Document 2939-2 Entered on FLSD Docket 03/04/2021 Page 7 of
                                      40



   video teleconferencing (VTC) services offered by US Legal Support. Also take notice that the

   court reporter may also be remote via one of the options above for the purposes of the proceeding,

   as well as swearing in the deponent, and may or may not be in the presence of the deponent. The

   deposition shall have been deemed to have been taken before an appropriate court officer despite

   the court reporter not being in the same physical location as the witness. The oral examination

   is to be taken for purposes of discovery, for use at trial, or for such other purposes as are

   permitted under the Federal Rules of Civil Procedure and/or the local rules of the United States

   District Court for the Southern District of Florida. The witness, questioning and defending

   attorneys, and documents will be recorded by video. Any deposition noticed to take place

   remotely and recorded remotely may be admitted at trial with the same effect of one recorded in

   person. Please contact the noticing attorney at least five (5) calendar days prior to the deposition

   to advise that it is your desire to appear via this remote participating means so that the necessary

   credentials, call-in numbers, testing and information, if necessary, can be provided to you prior

   to the proceedings.



   Dated: January 29, 2021
                                                 /s/ Michael L. McGlamry
                                                 Michael L. McGlamry
                                                 POPE McGLAMRY, P.C.
                                                 3391 Peachtree Road NE, Suite 300
                                                 Atlanta, GA 30326
                                                 Ph: (404) 523-7706
                                                 Email: efile@pmkm.com

                                                 Tracy A. Finken
                                                 ANAPOL WEISS
                                                 One Logan Square
                                                 130 North 18th Street, Suite 1600
                                                 Philadelphia, PA 19103
                                                 Ph: (215) 735-1130
                                                 Email: tfinken@anapolweiss.com



                                                    2
Case 9:20-md-02924-RLR Document 2939-2 Entered on FLSD Docket 03/04/2021 Page 8 of
                                      40




                                                Adam Pulaski
                                                PULASKI KHERKHER, PLLC
                                                2925 Richmond Avenue, Suite 1725
                                                Houston, TX 77098
                                                Ph: (713) 664-4555
                                                Email: adam@pulaskilawfirm.com

                                                Robert C. Gilbert
                                                KOPELOWITZ OSTROW FERGUSON
                                                WEISELBERG GILBERT
                                                2800 Ponce de Leon Boulevard, Suite 1100
                                                Coral Gables, FL 33134
                                                Ph: (305) 384-7269
                                                Email: gilbert@kolawyers.com




                                   CERTIFICATE OF SERVICE

          The undersigned herby certifies that a copy of the foregoing was served via electronic mail,
   on January 29, 2021 to Counsel for Defendants.

                                                        /s/ Marlene J. Goldenberg
                                                        Marlene J. Goldenberg




                                                   3
Case 9:20-md-02924-RLR Document 2939-2 Entered on FLSD Docket 03/04/2021 Page 9 of
                                      40



                                              EXHIBIT A

                                           INSTRUCTIONS

   To the extent You determine that one or more topics is inapplicable and expect the witness to
   testify to that effect, please notify Plaintiffs in writing at least 14 days prior to the deposition.

                                            DEFINITIONS

      1. “YOU” or “YOUR” refers to [All Generic Family Names], and any of its predecessor
         companies, successor companies, members, partners, directors, officers, employees,
         servants, agents, attorneys, joint venturers, licensors, third party contractors, or other
         representatives, including all parent entities.

      2. “PERSON(s)” means any individual or entity.

      3. “API” means active pharmaceutical agreement.

      4. “QUALITY” refers to any physical, chemical, microbiological, biological, bioavailability,
         and stability attributes that a drug product should maintain in order to be deemed suitable
         for therapeutic or diagnostic use.

      5. “QUALITY MANAGEMENT” refers to the identification, measurement, control, and
         improvement of the distribution and storage of a drug product, with regard to quality,
         including, but not limited to, any program, practice, policy or procedure regarding: (1) used
         to control storage of drug products; (2) that covers the movement, including storage and
         transportation, of drug products; (3) that allows for the identification of quality critical
         environmental aspects (such as temperature, humidity, and/or other environmental factors)
         for a drug product and/or ensures that the adequate processes to maintain that environment
         are in place; (4) used to assess, control, communicate, and review risks to the quality of a
         drug product across the product lifecycle; or (5) relating to 21 U.S.C. s. 501(a)(2), 21 C.F.R.
         Parts 210 & 211, or USP [1079] Good Storage and Distribution Packages for Drug Products

      6. “RANITIDINE-CONTAINING PRODUCT(S)” of “RCPs” means any product in which
         an active ingredient is ranitidine, including but not limited to Zantac or ranitidine, Zantac
         or ranitidine API (Active pharmaceutical Ingredient) whether or not the product was
         brought to market, including any branded, unbranded (i.e. generic), prescription, and over-
         the-counter (“OTC”) product, that was or is in development, and used to treat, among other
         things, heartburn, gastroesophageal reflux disease, ulcers in the stomach or intestines, or
         Zollinger-Ellison syndrome.

      7. “REGULATORY AGENCY” or “REGULATORY AUTHORITY” means the United
         States Food & Drug Administration or any equivalent regulatory authority globally or in
         other countries that is charged with the regulation of RCPs, including but not limited to the
         European Medicines Agency, Health Canada, and the World Health Organization.




                                                    4
Case 9:20-md-02924-RLR Document 2939-2 Entered on FLSD Docket 03/04/2021 Page 10 of
                                       40



       8. All references to “Testing” are defined to include testing capable of identifying the
          presence of nitrosamine contamination, and/or detecting other carcinogens, general toxic
          impurities (including genotoxic impurities), and residual solvents, in connection with the
          manufacture and contents of RCPs, include but are not limited to the following:
              a. Gas Chromatography (GC)
              b. Gas Chromatography- Flame Ionization Detector (GC-FID)
              c. Gas Chromatography- Mass Spectrometry (GC-MS)
              d. Gas Chromatography- tandem Mass Spectrometry (GC-MS/MS)
              e. Gas Chromatography- Selective Ion Monitoring Mass Spectrometry (GC-SIM MS)
              f. Gas Chromatography- High Resolution Mass Spectrometry (GC-HRMS)
              g. Gas Chromatography- Atomic Emission Spectrometry (GC-AES)
              h. Gas Chromatography- Flame Photometric Detector (GC-FPD)
              i. Gas Chromatography- Nitrogen Phosphorus Detector (GC-NPD)
              j. Gas Chromatography- Thermal Conductivity Detector (GC-TCD)
              k. Gas Chromatography- Photoionization Detector (GC-PID)
              l. Gas Chromatography- Electrolytic Conductivity Detector (GC-ELCD)
              m. Headspace Gas Chromatography (HS-GS)
              n. Liquid Chromatography (LC)
              o. High Performance Liquid Chromatography (HPLC)
              p. Liquid Chromatography-Mass Spectrometry (LC-MS)
              q. Liquid Chromatography-tandem Mass Spectrometry (LC-MS/MS)
              r. Liquid Chromatography- Selective Ion Monitoring Mass Spectrometry (LC-SIM
                  MS)
              s. Liquid Chromatography- High Resolution Mass Spectrometry (LC-HRMS)
              t. Atomic Absorption Spectroscopy (AAS)
              u. Atomic Emission Spectrometry (AES)
              v. Thin Layer Chromatography (TLC)
              w. X-ray Diffraction
              x. Infra-red (IR) Spectroscopy
              y. Fourier Transform Infrared (FTIR) microscopy
              z. Scanning Electron Microscope Images
              aa. Optical micrographs and Stereo Light Microscopy
              bb. Ultraviolet Exposure (UV) Testing




                                                  5
Case 9:20-md-02924-RLR Document 2939-2 Entered on FLSD Docket 03/04/2021 Page 11 of
                                       40



                                          DEPOSITION TOPICS




    The Manufacturing Processes

         1. The specific process or processes used to manufacture the ranitidine free base, ranitidine
            active drug substance (API) and ranitidine finished drug product of YOUR RCP’s
            including, but not limited to, the drug substance, synthesis, purification, crystallization or
            recrystallization process, testing of the pH values of the drug substance, grade of ranitidine
            drug substance, solvent composition, solvent volume, water concentration, and crystal
            morphology;
         2. The policies and procedures relating to the sourcing and utilization of ranitidine base and
            the drug substance used to manufacture finished drug product of Your RCP’s.

    API Sourcing and Testing

         1. The process for obtaining RCP API.
         2. Any due diligence you conducted on API manufacturers that you considered or used to
            purchase or obtain RCP API.
         3. The policies and procedures relating to the process for storing and handling of API after
            it arrives at your premises.
         4. Any testing conducted on raw RCP API before it is used in the manufacture of RCPs.
         5. The use of any recovered or recycled solvents in the manufacture of RCPs.

    Expiration and Retest Dates

         1. All policies and procedures relating to expiration or retest dates for your RCPs.
         2. Any testing relating to setting, adjusting, verifying, or testing retest or expiration dates for
            RCPs.
         3. Any communications with Regulatory Authorities about retest or expiration dates of
            Your RCPs.
         4. Communications with RCP API manufacturers about retest or expiration dates for RCPs.
         5. Communications with any third party about retest or expiration dates for Your RCPs.
         6. Internal communications concerning setting, adjusting, verifying, or testing retest or
            expiration dates for RCPs.

    Testing

    1.      The Testing performed by You or Your agents to evaluate the expiration, stability,
            degradation, purity and contents of Your RCPs, including API and finished drug product.

    2.      The location, storage, and retention of any Testing conducted on your RCPs.

    3.      The Testing performed by any entity or person other than You or Your agents but which
            were known to You, to evaluate the purity and contents of Your RCPs.



                                                       6
Case 9:20-md-02924-RLR Document 2939-2 Entered on FLSD Docket 03/04/2021 Page 12 of
                                       40



       4.       The Testing performed by You or Your agents to evaluate the purity and contents of
                recovered or recycled solvents provided by third parties.

       5.       The Testing results for all testing by You or Your agents of Your RCPs.

       6.       The Testing results for all Testing by any entity or person other than You or Your agents
                but known to You, of Your RCPs.

       7.       Your evaluation of the potential risks to the purity or contents of Your RCPs posed or
                caused by recovered or recycled solvents used during the manufacturing process.

       8.       The Testing results for all testing by You or Your agents of the solvents utilized in the
                manufacture of Your RCPs.

       9.       The Testing results for all testing by any entity or person other than You or Your agents
                but known to You, of the solvents utilized in the manufacture of Your RCPs.

       10.      The extent of the actual and potential nitrosamine contamination of Your RCPs sold in the
                United States, both in terms of the concentration per pill, and across all lots/batches
                manufactured by You.

       Quality Assurance and Quality Control Activities

       11.      Your policies and procedures intended to prevent, detect, or act in response to any impurity
                or contamination, general toxic impurities (including genotoxic impurities) such as
                nitrosamines, and residual solvents, in connection with the manufacture and contents of
                Your RCPs.

       12.      Your application of cGMPs intended to prevent, detect, or act in response to any impurity
                or contamination, for example carcinogens, general toxic impurities (including genotoxic
                impurities) such as nitrosamines, and residual solvents, relating to the manufacture of Your
                RCPs.

 13.         Your policies and procedures intended to prevent, detect, or act in response to any impurity or
             contamination, for example carcinogens, general toxic impurities (including genotoxic
             impurities) such as nitrosamines, and residual solvents, relating to procurement of recovered
             or recycled solvents, and selection of vendors to provide such services.

 14.         Your policies and procedures intended to evaluate and select proper packaging for your RCPs
             to prevent, degradation or transformation of the RCP, into for example carcinogens, general
             toxic impurities (including genotoxic impurities) such as nitrosamines relating to procurement
             of recovered or recycled solvents, and selection of vendors to provide such services.

 15.         Your policies and procedures intended to prevent, detect, or act in response to any degradation
             or transformation of Your RCPs, into for example carcinogens, general toxic impurities
             (including genotoxic impurities) such as nitrosamines relating to procurement of recovered or
             recycled solvents, and selection of vendors to provide such services.



                                                         7
Case 9:20-md-02924-RLR Document 2939-2 Entered on FLSD Docket 03/04/2021 Page 13 of
                                       40




    Process Development

    16.   To the extent you own a ranitidine DMF, the development of each Drug Master File,
          including any risk assessments conducted on starting materials, or solvents.

    17.   Any evaluation conducted by or on behalf of You relating to health or safety issues arising
          from the use of recovered or recycled solvents, and in particular potential nitrosamine
          impurities, in the manufacturing process for Your RCPs

    18.   Your policies and procedures relating to temperature, light, and humidity controls, settings,
          or specifications for the manufacture of Your RCPs.

    19.   Your policies and procedures relating to temperature, light, and humidity specifications for
          RCP API prior to the beginning of the manufacture process.

    20.   Your policies and procedures relating to temperature, light, and humidity specifications for
          storage of RCPs during after the manufacture process.

    21.   Your policies and procedures relating to the packaging of RCP API.

    22.   Your policies and procedures relating to the packaging of RCPs.

    23.   Your policies and procedures relating to the labeling of RCPs with instructions regarding
          storage, transportation, heat, light, and humidity.

    24.   Your evaluation and knowledge of the risk of the creation of nitrosamines as a result of the
          manufacturing process for Your RCPs.

    25.   Your evaluation and knowledge of the risks of using recovered or recycled solvents in the
          manufacture of Your RCPs.

    26.   Your evaluation and knowledge of the health risks of exposure to nitrosamines, including
          but not limited to nitrosamines as a contaminant of Your RCPs.

    Compliance with cGMPs

    27.   Your compliance or non-compliance with cGMPs intended to prevent, detect, or act in
          response to any impurity or contamination (i.e., carcinogens), general toxic impurities
          (including genotoxic impurities) such as nitrosamines, and residual solvents, as it relates
          to the manufacture, quality assurance, quality control, and sale of Your RCPs.

    28.   The polices, practices, procedures and trainings for monitoring compliance with cGMPs
          intended to prevent, detect, or act in response to any impurity or contamination, for
          example carcinogens, general toxic impurities (including genotoxic impurities) such as
          nitrosamines, and residual solvents, in the manufacture of Your RCPs.




                                                   8
Case 9:20-md-02924-RLR Document 2939-2 Entered on FLSD Docket 03/04/2021 Page 14 of
                                       40



    29.   Your policies and procedures intended to prevent, detect, or act in response to any impurity
          or contamination, for example carcinogens, general toxic impurities (including genotoxic
          impurities) such as nitrosamines, and residual solvents, for monitoring material providers
          and their compliance with cGMPs intended to prevent, detect, or act in response to any
          impurity or contamination, for example carcinogens, general toxic impurities (including
          genotoxic impurities) such as nitrosamines, and residual solvents.

    Communications with Finished Dose Customers and Downstream Customers

    30.   Your oral and written communications with Your Customers (including vertically
          integrated facilities) or other downstream entities (i.e. other manufacturers, wholesalers,
          retailers, consumers) regarding quality, contents, purity, or contamination issues related to
          the Your RCPs.

    31.   Your product recall for Your RCPs, including who You communicated with, how, and
          about what, and the retention of recalled or sequestered RCPs.

    32.   All credits, indemnification, refunds, and/or penalties paid or provided by or to You (i.e.
          to/from customers, regulatory agencies) in connection with the nitrosamine contamination
          of Your RCPs.

    Relevant Individuals and Documents

    33.   With respect to each of the above topics:
             a) Your current (and any prior) corporate organization, and structure of departments
                 or divisions responsible for any related practices, policies, and procedures.
             b) The identity of Your corporate officers and managers responsible for, or having any
                 knowledge thereof.
             c) The existence, name, location, and nature of any related informational database.
             d) The location, storage, and organization of Your related documents.




                                DOCUMENTS TO BE PRODUCED

           Deponent shall produce the following documents three (3) business days prior to the
    deposition:

          1.    Current resume and curriculum vitae of deponent.

          2.    All documents reviewed by the deponent in preparing for this deposition.

          3.    All documents in the deponent’s possession, custody, or control related to the
                deposition’s topics listed above.




                                                   9
Case 9:20-md-02924-RLR Document 2939-2 Entered on FLSD Docket 03/04/2021 Page 15 of
                                       40




                                        10
Case 9:20-md-02924-RLR Document 2939-2 Entered on FLSD Docket 03/04/2021 Page 16 of
                                       40




                           EXHIBIT 2
             Case 9:20-md-02924-RLR Document 2939-2 Entered on FLSD Docket 03/04/2021 Page 17 of
                                                    40


                         DEFENDANTS’ OBJECTIONS AND PLAINTIFFS’ POSITION ON OBJECTIONS TO
                                        MANUFACTURING DEPOSITION NOTICE

Definition                                         Generic Defendants’ Objection(s)                   Plaintiffs’ Position
   1. “YOU” or “YOUR” refers to [Generic           The definition of “YOU” or “YOUR” is
        Family], and any of its predecessor        overly broad and purports to require a
        companies, successor companies,            response on behalf of separate corporate
        members, partners, directors, officers,    entities, including some that are not even
        employees, servants, agents,               subject to jurisdiction here, and it purports to
        attorneys, joint venturers, licensors,     require testimony regarding information that
                                                   is not within a Generic Defendants’
        third party contractors, or other
                                                   possession, custody, or control, especially as
        representatives, including parent
                                                   it relates to third party contractors.
        entities.

   4. “QUALITY” refers to any physical,            The definition of “QUALITY” as overly
       chemical, microbiological, biological,      broad to the extent it expands the noticed
       bioavailability, and stability attributes   topics beyond issues relating to storage and
       that a drug product should maintain in      transportation and to the extent it purports to
       order to be deemed suitable for             require testimony regarding claims that have
       therapeutic or diagnostic use.              been dismissed with prejudice.
   5. “QUALITY MANAGEMENT” refers                      1. The definition of “QUALITY
       to the identification, measurement,                  MANAGEMENT” is overly broad to
       control, and improvement of the                      the extent it expands the noticed
       distribution and storage of a drug                   topics beyond issues relating to
       product, with regard to quality,                     storage and transportation and to the
       including, but not limited to, any                   extent it purports to require testimony
       program, practice, policy or procedure
                                                            regarding claims that have been
       regarding: (1) used to control storage
                                                            dismissed with prejudice.
       of drug products; (2) that covers the
       movement, including storage and                 2. The definition is vague and overbroad
       transportation, of drug products; (3)                in that it seeks to incorporate USP
       that allows for the identification of                standards that have changed over
       quality critical environmental aspects               time, without specifying which
       (such as temperature, humidity, and/or               version(s) or time period is relevant.
       other environmental factors) for a
       drug product and/or ensures that the


                                                                           1
         Case 9:20-md-02924-RLR Document 2939-2 Entered on FLSD Docket 03/04/2021 Page 18 of
                                                40



    adequate processes to maintain that
    environment are in place; (4) used to
    assess, control, communicate, and
    review risks to the quality of a drug
    product across the product lifecycle;
    or (5) relating to 21 U.S.C. s.
    501(a)(2), 21 C.F.R. Parts 210 & 211,
    or USP [1079] Good Storage and
    Distribution Packages for Drug
    Products.
6. “RANITIDINE-CONTAINING                      1. The definition of “RANITIDINE-
    PRODUCT(S)” of “RCPs” means any               CONTAINING PRODUCT(S)” or
    product in which an active ingredient         “RCPs” seeks information that is
    is ranitidine, including but not limited      irrelevant to any claim against some
    to Zantac or ranitidine, whether or not       Generic Defendants in that it seeks
    the product was brought to market,            testimony including those products
    including any branded, unbranded
                                                  that were never marketed and
    (i.e. generic), prescription, and over-
                                                  therefore never received or used by
    the-counter (“OTC”) product, that
    was or is in development, and used to         any consumer.
    treat, among other things, heartburn,      2. The definition is overbroad and
    gastroesophageal reflux disease,              disproportionate because only
    ulcers in the stomach or intestines, or       ranitidine-containing products made
    Zollinger-Ellison syndrome.                   and/or sold in the United States are
                                                  relevant to plaintiffs’ claims. To the
                                                  extent the definition refers to products
                                                  made and/or sold in other countries, it
                                                  is outside the scope of plaintiffs’
                                                  allegations and claims and is therefore
                                                  disproportionate.

7. “REGULATORY AFGENCY” [sic]                  1. Any topics seeking interaction or
    means the United States Food & Drug           communication with foreign
    Administration or any equivalent              regulatory bodies, or adherence to
    regulatory authority globally or in           foreign regulatory standards, are not
    other countries that is charged with          relevant to what happened in the


                                                                 2
         Case 9:20-md-02924-RLR Document 2939-2 Entered on FLSD Docket 03/04/2021 Page 19 of
                                                40



    the regulation of RCPs, including but           United States market and therefore
    not limited to the European Medicines           not relevant to plaintiffs’ claims in
    Agency, Health Canada, and the                  this litigation.
    World Health Organization.                   2. The definition is overbroad and
                                                    disproportionate to the case by calling
                                                    for irrelevant information.

8. All references to “Testing” are defined   The definition of testing should be limited to
   to include testing capable of             those tests relevant to identifying NDMA.
   identifying the presence of nitrosamine
   contamination, and/or detecting other
   carcinogens, general toxic impurities
   (including genotoxic impurities), and
   residual solvents, in connection with
   the manufacture and contents of RCPs,
   include but are not limited to the
   following:
    a. Gas Chromatography (GC)
    b. Gas Chromatography- Flame
         Ionization Detector (GC-FID)
    c. Gas Chromatography- Mass
         Spectrometry (GC-MS)
    d. Gas Chromatography- tandem
         Mass Spectrometry (GC-MS/MS)
    e. Gas Chromatography- Selective
         Ion Monitoring Mass
         Spectrometry (GC-SIM MS)
    f. Gas Chromatography- High
         Resolution Mass Spectrometry
         (GC-HRMS)
    g. Gas Chromatography- Atomic
         Emission Spectrometry (GC-
         AES)
    h. Gas Chromatography- Flame
         Photometric Detector (GC-FPD)




                                                                    3
    Case 9:20-md-02924-RLR Document 2939-2 Entered on FLSD Docket 03/04/2021 Page 20 of
                                           40



i. Gas Chromatography- Nitrogen
    Phosphorus Detector (GC-NPD)
j. Gas Chromatography- Thermal
    Conductivity Detector (GC-TCD)
k. Gas Chromatography-
    Photoionization Detector (GC-
    PID)
l. Gas Chromatography- Electrolytic
    Conductivity Detector (GC-
    ELCD)
m. Headspace Gas Chromatography
    (HS-GS)
n. Liquid Chromatography (LC)
o. High Performance Liquid
    Chromatography (HPLC)
p. Liquid Chromatography-Mass
    Spectrometry (LC-MS)
q. Liquid Chromatography-tandem
    Mass Spectrometry (LC-MS/MS)
r. Liquid Chromatography- Selective
    Ion Monitoring Mass
    Spectrometry (LC-SIM
    MS)
    s. Liquid Chromatography- High
    Resolution Mass Spectrometry
    (LC-HRMS)
t. Mass Spectrometry (MS)
u. Thin Layer Chromatography
    (TLC)
v. Atomic Absorption Spectroscopy
    (AAS)
w. Atomic Emission Spectrometry
    (AES)
x. X-ray Diffraction
y. Infra-red (IR) Spectroscopy




                                             4
             Case 9:20-md-02924-RLR Document 2939-2 Entered on FLSD Docket 03/04/2021 Page 21 of
                                                    40



        z. Fourier Transform Infrared (FTIR)
            microscopy
        aa. Scanning Electron Microscope
            Images
        bb. Optical micrographs and Stereo
            Light Microscopy
        cc. Ultraviolet Exposure (UV) Testing

Topic                                            Generic Defendants’ Objection(s)                 Plaintiffs’ Position
   1. The specific process or processes             1. This topic does not apply to the
        used to manufacture the ranitidine              Generic Defendants that did not
        free base, ranitidine active drug               manufacture API or ranitidine-
        substance (API) and ranitidine                  containing products.
        finished drug product of YOUR               2. To the extent it applies to a Generic
        RCP’s including, but not limited to,            Defendant, it is beyond the scope of
        the drug substance, synthesis,                  plaintiffs’ amended allegations and
        purification, crystallization or
                                                        not one of the theories plaintiffs were
        recrystallization process, testing of
                                                        granted leave to re-plead.
        the pH values of the drug substance,
        grade of ranitidine drug substance,         3. The topic is beyond the scope of
        solvent composition, solvent                    plaintiffs’ claims in that their API
        volume, water concentration, and                sourcing-related claims are limited to
        crystal morphology.                             the storage and transport of API.
                                                    4. Even if relevant to plaintiffs’
                                                        amended claims, the requested
                                                        information is obtainable through less
                                                        burdensome or less expensive means,
                                                        like a document request.

   2. The policies and procedures relating           1. This topic does not apply to the
        to the sourcing and utilization of              Generic Defendants that did not
        ranitidine base and the drug substance          source or manufacture API.
        used to manufacture finished drug            2. To the extent it applies to a Generic
        product of Your RCP’s.                          Defendant, it is beyond the scope of
                                                        plaintiffs’ amended allegations and



                                                                       5
                Case 9:20-md-02924-RLR Document 2939-2 Entered on FLSD Docket 03/04/2021 Page 22 of
                                                       40



                                                                not one of the theories plaintiffs were
                                                                granted leave to re-plead.
                                                             3. Even if relevant to plaintiffs’
                                                                amended claims, the requested
                                                                information is obtainable through less
                                                                burdensome or less expensive means,
                                                                like a document request.
                                                             4. The topic is beyond the scope of
                                                                plaintiffs’ claims in that their API
                                                                sourcing-related claims are limited to
                                                                the storage and transport of API.

      1. The process for obtaining RCP API.1                 1. This topic does not apply to the
                                                                Generic Defendants that did not
                                                                source or manufacture API.
                                                             2. To the extent it applies to a Generic
                                                                Defendant, it is beyond the scope of
                                                                plaintiffs’ amended allegations and
                                                                not one of the theories plaintiffs were
                                                                granted leave to re-plead.
                                                             3. Even if relevant to plaintiffs’
                                                                amended claims, the requested
                                                                information is obtainable through less
                                                                burdensome or less expensive means,
                                                                like a document request.
                                                             4. The topic is beyond the scope of
                                                                plaintiffs’ claims in that their API
                                                                sourcing-related claims are limited to
                                                                the storage and transport of API.




1
 The numbering of topics in this submission reflects plaintiffs’ numbering in the Notice. Plaintiffs re-started numbering for the first four sub-headings in the
Notice, until Topic 11, below, at which point they adopted sequential numbering for the remainder of the Notice.


                                                                                 6
         Case 9:20-md-02924-RLR Document 2939-2 Entered on FLSD Docket 03/04/2021 Page 23 of
                                                40



2. Any due diligence you conducted       1. This topic does not apply to the
   on API manufacturers that you            Generic Defendants that did not
   considered or used to purchase or        source or manufacture API.
   obtain RCP API.                       2. To the extent it applies to a Generic
                                            Defendant, it is beyond the scope of
                                            plaintiffs’ amended allegations and
                                            not one of the theories plaintiffs were
                                            granted leave to re-plead.
                                         3. The topic is beyond the scope of
                                            plaintiffs’ claims in that their API
                                            sourcing-related claims are limited to
                                            the storage and transport of API.

3. The policies and procedures           1. This topic does not apply to the
   relating to the process for storing      Generic Defendants that did not
   and handling of API after it             source or manufacture API.
   arrives at your premises.             2. To the extent it applies to a Generic
                                            Defendant, it is disproportional to the
                                            needs of the case because the
                                            requested information is obtainable
                                            through less burdensome or less
                                            expensive means.

4. Any testing conducted on raw RCP      1. This topic does not apply to the
   API before it is used in the             Generic Defendants that did not
   manufacture of RCPs.                     source or manufacture API.
                                         2. To the extent it applies to a Generic
                                            Defendant, it should be limited to
                                            information within the knowledge of
                                            that Generic Defendant. As written,
                                            the topic calls for information beyond
                                            the knowledge of a Generic
                                            Defendant.




                                                           7
         Case 9:20-md-02924-RLR Document 2939-2 Entered on FLSD Docket 03/04/2021 Page 24 of
                                                40



                                              3. The topic is beyond the scope of
                                                 plaintiffs’ claims in that their API
                                                 sourcing-related claims are limited to
                                                 the storage and transport of API.

5. The use of any recovered or recycled       1. This topic does not apply to the
   solvents in the manufacture of RCPs.           Generic Defendants that did not
                                                  source or manufacture API, or that did
                                                  not utilize recovered or recycled
                                                  solvents in the manufacture of
                                                  ranitidine-containing products.
                                              2. The topic is irrelevant to plaintiffs’
                                                  claims because plaintiffs do not rely
                                                  on any allegations related to the use of
                                                  recovered or recycled solvents in the
                                                  manufacturing process to support their
                                                  claims.
                                              3. This topic is beyond the scope of
                                                  plaintiffs’ amended allegations and
                                                  claims.
1. All policies and procedures            This topic is disproportionate because it could
   relating to expiration or retest       be reduced to written discovery.
   dates of your RCPs.
2. Any testing relating to setting,
   adjusting, verifying, or testing
   restest or expiration dates of
   Your RCPs.
3. Any communications with                This topic is beyond the scope of plaintiffs’
   Regulatory Authorities about           claims to the extent it seeks information
   retest or expiration dates of          related to communication with foreign
   Your RCPs.                             regulatory agencies.

4. Communications with RCP API            This topic does not apply to Generic
   manufacturers about retest or          Defendants that did not source, purchase, or
   expiration dates for RCPs.             otherwise communicate with API
                                          manufacturers.



                                                                 8
         Case 9:20-md-02924-RLR Document 2939-2 Entered on FLSD Docket 03/04/2021 Page 25 of
                                                40



5. Communications with any third party             1. This topic is disproportionate because
   about retest or expiration dates for               it could be reduced to written
   RCPs.                                              discovery.
6. Internal communications concerning              2. This topic should be limited to RCPs
   setting, adjusting, verifying, or testing          that a Generic Defendant
   retest or expiration dates for RCPs.               manufactured or sold. As drafted, the
                                                      topic seeks information for all
                                                      ranitidine-containing products,
                                                      regardless of whether it was
                                                      manufactured or sold by a particular
                                                      Generic Defendant.

1. The Testing performed by You or                 1. This topic does not apply to the
   Your agents to evaluate the                        Generic Defendants that did not
   expiration, stability, degradation,                manufacture API or finished
   purity and contents of Your RCPs,                  ranitidine-containing products.
   including API and finished drug                 2. To this extent this topic is applicable
   product.                                           to a Generic Defendant, it is beyond
                                                      the scope of plaintiffs’ amended
                                                      allegations and amended claims.
                                                   3. Plaintiffs do not have any
                                                      manufacturing defect claims and this
                                                      topic, to the extent it seeks
                                                      information as to a Generic
                                                      Defendants’ manufacturing processes,
                                                      is irrelevant.
                                                   4. As drafted, the term “Testing” calls
                                                      for irrelevant information beyond the
                                                      scope of the specific cancers plaintiffs
                                                      have alleged are related to the
                                                      presence of NDMA in ranitidine-
                                                      containing products, rendering the
                                                      topic disproportionate.

2. The location, storage, and retention of     As drafted, the term “Testing” calls for


                                                                      9
        Case 9:20-md-02924-RLR Document 2939-2 Entered on FLSD Docket 03/04/2021 Page 26 of
                                               40



   any Testing conducted on your RCPs.   irrelevant information beyond the scope of the
                                         specific cancers plaintiffs have alleged are
                                         related to the presence of NDMA in
                                         ranitidine-containing products, rendering the
                                         topic disproportionate.
3. The Testing performed by any entity        1. The topic is disproportionate in that it
   or person other than You or Your               should be limited to seeking
   agents but which were known to                 information related to evaluating the
   You, to evaluate the purity and                presence of NDMA in ranitidine-
   contents of Your RCPs.                         containing products.
                                              2. The topic is beyond the scope of
                                                  plaintiffs’ claims to the extent it is not
                                                  limited to NDMA.
                                              3. As drafted, the term “Testing” calls
                                                  for irrelevant information beyond the
                                                  scope of the specific cancers plaintiffs
                                                  have alleged are related to the
                                                  presence of NDMA in ranitidine-
                                                  containing products, rendering the
                                                  topic disproportionate.

4. The Testing performed by You or           1. This topic does not apply to the
   Your agents to evaluate the purity           Generic Defendants that did not
   and contents of recovered or                 manufacture ranitidine-containing
   recycled solvents provided by third          products, or that did not utilize
   parties.                                     recovered or recycled solvents in the
                                                manufacture of ranitidine-containing
                                                products.
                                             2. The topic is beyond the scope of
                                                plaintiffs’ claims because plaintiffs do
                                                not rely on any allegations related to
                                                the use of recovered or recycled
                                                solvents in the manufacturing process
                                                to support their claims.
                                             3. This topic is beyond the scope of



                                                                 10
         Case 9:20-md-02924-RLR Document 2939-2 Entered on FLSD Docket 03/04/2021 Page 27 of
                                                40



                                                plaintiffs’ amended allegations and
                                                claims.

5. The Testing results for all testing by   1. The topic is duplicative of API
   You or Your agents of Your RCPs.            Sourcing and Testing Topic No. 4,
                                               Expiration and Retest Dates Topic
                                               No. 2, and Testing Topic Nos. 1, 3,
                                               and 4.
                                            2. The topic is disproportionate in that it
                                               should be limited to seeking
                                               information related to testing for the
                                               presence of NDMA in ranitidine-
                                               containing products.
                                            3. The topic is beyond the scope of
                                               plaintiffs’ claims to the extent it is not
                                               limited to NDMA.
                                            4. As drafted, the term “Testing” calls
                                               for irrelevant information beyond the
                                               scope of the specific cancers plaintiffs
                                               have alleged are related to the
                                               presence of NDMA in ranitidine-
                                               containing products, rendering the
                                               topic disproportionate.

6. The Testing results for all Testing      1. The topic is disproportionate in that it
   by any entity or person other than          should be limited to seeking
   You or Your agents but known to             information related to testing for the
   You, of Your RCPs.                          presence of NDMA in ranitidine-
                                               containing products.
                                            2. The topic is beyond the scope of
                                               plaintiffs’ claims to the extent it is not
                                               limited to NDMA.
                                            3. As drafted, the term “Testing” calls
                                               for irrelevant information beyond the



                                                               11
         Case 9:20-md-02924-RLR Document 2939-2 Entered on FLSD Docket 03/04/2021 Page 28 of
                                                40



                                                scope of the specific cancers plaintiffs
                                                have alleged are related to the
                                                presence of NDMA in ranitidine-
                                                containing products, rendering the
                                                topic disproportionate.

7. Your evaluation of the potential risks   1. This topic does not apply to the
   to the purity or contents of Your           Generic Defendants that did not
   RCPs posed or caused by recovered           manufacture ranitidine-containing
   or recycled solvents used during the        products, or that did not utilize
   manufacturing process.                      recovered or recycled solvents in the
                                               manufacture of ranitidine-containing
                                               products.
                                            2. The topic is irrelevant to plaintiffs’
                                               claims because plaintiffs do not rely
                                               on any allegations related to the use
                                               of recovered or recycled solvents in
                                               the manufacturing process to support
                                               their claims.
                                            3. This topic is beyond the scope of
                                               plaintiffs’ amended allegations and
                                               claims.
                                            4. As drafted, the term “Testing” calls
                                               for irrelevant information beyond the
                                               scope of the specific cancers plaintiffs
                                               have alleged are related to the
                                               presence of NDMA in ranitidine-
                                               containing products, rendering the
                                               topic disproportionate.

8. The Testing results for all testing by   1. This topic does not apply to the
   You or Your agents of the solvents          Generic Defendants that did not
   utilized in the manufacture of Your         manufacture ranitidine-containing
   RCPs.                                       products, or that did not utilize



                                                              12
         Case 9:20-md-02924-RLR Document 2939-2 Entered on FLSD Docket 03/04/2021 Page 29 of
                                                40



                                               recovered or recycled solvents in the
                                               manufacture of ranitidine-containing
                                               products.
                                            2. The topic is irrelevant to plaintiffs’
                                               claims because plaintiffs do not rely
                                               on any allegations related to the use
                                               of recovered or recycled solvents in
                                               the manufacturing process to support
                                               their claims.
                                            3. This topic is beyond the scope of
                                               plaintiffs’ amended allegations and
                                               claims.
                                            4. As drafted, the term “Testing” calls
                                               for irrelevant information beyond the
                                               scope of the specific cancers plaintiffs
                                               have alleged are related to the
                                               presence of NDMA in ranitidine-
                                               containing products, rendering the
                                               topic disproportionate.

9. The Testing results for all testing by   1. This topic does not apply to the
   any entity or person other than You         Generic Defendants that did not
   or Your agents but known to You, of         manufacture ranitidine-containing
   the solvents utilized in the                products, or that did not utilize
   manufacture of Your RCPs.                   recovered or recycled solvents in the
                                               manufacture of ranitidine-containing
                                               products.
                                            2. The topic is irrelevant to plaintiffs’
                                               claims because plaintiffs do not rely
                                               on any allegations related to the use
                                               of recovered or recycled solvents in
                                               the manufacturing process to support
                                               their claims.
                                            3. This topic is beyond the scope of



                                                              13
         Case 9:20-md-02924-RLR Document 2939-2 Entered on FLSD Docket 03/04/2021 Page 30 of
                                                40



                                                plaintiffs’ amended allegations and
                                                claims.
                                             4. As drafted, the term “Testing” calls
                                                for irrelevant information beyond the
                                                scope of the specific cancers plaintiffs
                                                have alleged are related to the
                                                presence of NDMA in ranitidine-
                                                containing products, rendering the
                                                topic disproportionate.

10. The extent of the actual and potential   1. This topic does not apply to Generic
    nitrosamine contamination of Your           Defendants that did not manufacture
    RCPs sold in the United States, both        ranitidine-containing products.
    in terms of the concentration per        2. To the extent it could be relevant, this
    pill, and across all lots/batches           topic is disproportionate because it is
    manufactured by You.                        duplicative of information plaintiffs
                                                already have and it is more easily
                                                obtainable through less expensive or
                                                less burdensome means.

11. Your policies and procedures             1. This topic does not apply to Generic
    intended to prevent, detect, or act in      Defendants that did not manufacture
    response to any impurity or                 ranitidine-containing product.
    contamination, general toxic             2. The topic is beyond the scope of
    impurities (including genotoxic             plaintiffs’ claims and disproportionate
    impurities) such as nitrosamines,           to the case in that it is not limited to
    and residual solvents, in connection
                                                the presence of NDMA in ranitidine-
    with the manufacture and contents
                                                containing products and because
    of Your RCPs.
                                                plaintiffs have no manufacturing
                                                defect claim.
                                             3. The topic is beyond the scope because
                                                plaintiffs do not rely on any
                                                allegations related to the use of
                                                recovered or recycled solvents in the



                                                               14
         Case 9:20-md-02924-RLR Document 2939-2 Entered on FLSD Docket 03/04/2021 Page 31 of
                                                40



                                                manufacturing process to support
                                                their claims.
                                             4. The topic is disproportionate because
                                                the information is more easily
                                                discoverable through less expensive
                                                and less burdensome means.

12. Your application of cGMPs intended       1. This topic does not apply to Generic
    to prevent, detect, or act in response      Defendants that did not manufacture
    to any impurity or contamination,           ranitidine-containing product.
    for example carcinogens, general         2. The topic is beyond the scope of
    toxic impurities (including                 plaintiffs’ claims and disproportionate
    genotoxic impurities) such as               to the case in that it is not limited to
    nitrosamines, and residual solvents,
                                                the presence of NDMA in ranitidine-
    relating to the manufacture of Your
                                                containing products and because
    RCPs.
                                                plaintiffs have no manufacturing
                                                defect claim.
                                             3. The topic is beyond the scope because
                                                plaintiffs do not rely on any
                                                allegations related to the use of
                                                recovered or recycled solvents in the
                                                manufacturing process to support
                                                their claims.

13. Your policies and procedures             1. This topic does not apply to Generic
    intended to prevent, detect, or act in      Defendants that did not manufacture
    response to any impurity or                 ranitidine-containing product.
    contamination, for example               2. The topic is beyond the scope of
    carcinogens, general toxic impurities       plaintiffs’ claims and disproportionate
    (including genotoxic impurities)            to the case in that it is not limited to
    such as nitrosamines, and residual
                                                the presence of NDMA in recycled or
    solvents, relating to procurement of
                                                recovered solvents.
    recovered or recycled solvents, and
    selection of vendors to provide such     3. The topic is beyond the scope because
    services.                                   plaintiffs do not rely on any



                                                               15
         Case 9:20-md-02924-RLR Document 2939-2 Entered on FLSD Docket 03/04/2021 Page 32 of
                                                40



                                                 allegations related to the use of
                                                 recovered or recycled solvents in the
                                                 manufacturing process to support
                                                 their claims.

14. Your policies and procedures             1. This topic does not apply to Generic
    intended to evaluate and select             Defendants that did not manufacture
    proper packaging for your RCPs to           ranitidine-containing product.
    prevent, degradation or                  2. The topic is beyond the scope of
    transformation of the RCP, into for         plaintiffs’ claims and disproportionate
    example carcinogens, general toxic          because it is not limited to the
    impurities (including genotoxic
                                                presence of NDMA in recycled or
    impurities) such as nitrosamines
                                                recovered solvents.
    relating to procurement of recovered
    or recycled solvents, and selection      3. The topic is beyond the scope because
    of vendors to provide such services.        plaintiffs do not rely on any
                                                allegations related to the use of
                                                recovered or recycled solvents in the
                                                manufacturing process to support
                                                their claims.

15. Your policies and procedures             1. This topic does not apply to Generic
    intended to prevent, detect, or act in      Defendants that did not manufacture
    response to any degradation or              ranitidine-containing product.
    transformation of Your RCPs, into        2. The topic is beyond the scope of
    for example carcinogens, general            plaintiffs’ claims and disproportionate
    toxic impurities (including                 to the case in that it is not limited to
    genotoxic impurities) such as
                                                the presence of NDMA in recovered
    nitrosamines relating to procurement
                                                or recycled solvents.
    of recovered or recycled solvents,
    and selection of vendors to provide      3. The topic is beyond the scope because
    such services.                              plaintiffs do not rely on any
                                                allegations related to the use of
                                                recovered or recycled solvents in the
                                                manufacturing process to support
                                                their claims.



                                                               16
         Case 9:20-md-02924-RLR Document 2939-2 Entered on FLSD Docket 03/04/2021 Page 33 of
                                                40



16. To the extent you own a ranitidine      1. This topic does not apply to Generic
    DMF, the development of each Drug          Defendants that did not manufacture
    Master File, including any risk            ranitidine-containing product.
    assessments conducted on starting       2. The topic is beyond the scope of
    materials, or solvents.                    plaintiffs’ claims and therefore
                                               disproportionate to the case.
                                            3. The topic is beyond the scope because
                                               plaintiffs do not rely on any
                                               allegations related to the use of
                                               recovered or recycled solvents in the
                                               manufacturing process to support
                                               their claims.

17. Any evaluation conducted by or on       1. This topic does not apply to Generic
    behalf of You relating to health or        Defendants that did not manufacture
    safety issues arising from the use of      ranitidine-containing product.
    recovered or recycled solvents, and     2. The topic is beyond the scope of
    in particular potential nitrosamine        plaintiffs’ claims and disproportionate
    impurities, in the manufacturing           to the case in that it is not limited to
    process for Your RCPs.
                                               the presence of NDMA in recovered
                                               or recycled solvents and plaintiffs do
                                               not have a manufacturing defect
                                               claim.
                                            3. The topic is beyond the scope because
                                               plaintiffs do not rely on any
                                               allegations related to the use of
                                               recovered or recycled solvents in the
                                               manufacturing process to support
                                               their claims.

18. Your policies and procedures relating   1. This topic is beyond the scope
    to temperature, light, and humidity        because plaintiffs’ manufacturing
    controls, settings, or specifications      defect claims have been dismissed.
    for the manufacture of Your RCPs.       2. This topic is disproportionate because



                                                              17
        Case 9:20-md-02924-RLR Document 2939-2 Entered on FLSD Docket 03/04/2021 Page 34 of
                                               40



                                               the same information can be obtained
                                               through less expensive and less
                                               burdensome means.
                                            3. This topic does not apply to Generic
                                               Defendants that did not manufacture
                                               ranitidine-containing products.

19. Your policies and procedures            1. This topic is disproportionate because
    relating to temperature, light, and        the same information can be obtained
    humidity specifications for RCP API        through less expensive and less
    prior to the beginning of the              burdensome means.
    manufacture process.                    2. This topic does not apply to Generic
                                               Defendants that did not manufacture
                                               ranitidine-containing products.
                                            3. This topic is also disproportionate
                                               because the same information can be
                                               obtained through less expensive and
                                               less burdensome means.

20. Your policies and procedures relating   1. This topic is disproportionate because
    to temperature, light, and humidity        the same information can be obtained
    specifications for storage of RCPs         through less expensive and less
    during after the manufacture process.      burdensome means.
                                            2. This topic does not apply to Generic
                                               Defendants that did not manufacture
                                               ranitidine-containing products.
                                            3. This topic is also disproportionate
                                               because the same information can be
                                               obtained through less expensive and
                                               less burdensome means.

21. Your policies and procedures relating   1. This topic does not apply to Generic
    to the packaging of RCP API.               Defendants that did not manufacture
                                               API.
                                            2. This topic is beyond the scope to the


                                                             18
         Case 9:20-md-02924-RLR Document 2939-2 Entered on FLSD Docket 03/04/2021 Page 35 of
                                                40



                                               extent that all of plaintiffs’ claims
                                               related to warnings and labeling on
                                               packaging have been dismissed.
                                            3. This topic is disproportionate because
                                               the same information can be obtained
                                               through less expensive and
                                               burdensome means.

22. Your policies and procedures relating   1. This topic does not apply to Generic
    to the packaging of RCPs.                  Defendants that did not manufacture
                                               ranitidine-containing products.
                                            2. This topic is beyond the scope to the
                                               extent that all of plaintiffs’ claims
                                               related to warnings and labeling on
                                               packaging have been dismissed.
                                            3. This topic is disproportionate because
                                               the same information can be obtained
                                               through less expensive and
                                               burdensome means.

23. Your policies and procedures            1. This topic does not apply to Generic
    relating to the labeling of RCPs with      Defendants that did not manufacture
    instructions regarding storage,            ranitidine-containing products.
    transportation, heat, light, and        2. This topic is beyond the scope to the
    humidity.                                  extent that all of plaintiffs’ claims
                                               related to warnings and labeling on
                                               packaging have been dismissed.
                                            3. This topic is disproportionate because
                                               the same information can be obtained
                                               through less expensive and
                                               burdensome means.

24. Your evaluation and knowledge of        1. This topic does not apply to Generic
    the risk of the creation of                Defendants that did not manufacture
    nitrosamines as a result of the            ranitidine-containing products.


                                                             19
        Case 9:20-md-02924-RLR Document 2939-2 Entered on FLSD Docket 03/04/2021 Page 36 of
                                               40



    manufacturing process for Your             2. This topic is beyond the scope of
    RCPs.                                         plaintiffs’ claims because their
                                                  manufacturing defect claims have
                                                  been dismissed.

25. Your evaluation and knowledge of           1. This topic does not apply to Generic
    the risks of using recovered or               Defendants that did not manufacture
    recycled solvents in the manufacture          ranitidine-containing product.
    of Your RCPs                               2. The topic is beyond the scope of
                                                  plaintiffs’ claims and disproportionate
                                                  to the case in that it is not limited to
                                                  the presence of NDMA in recovered
                                                  or recycled solvents and plaintiffs do
                                                  not have a manufacturing defect
                                                  claim.
                                               3. The topic is also beyond the scope
                                                  because plaintiffs do not rely on any
                                                  allegations related to the use of
                                                  recovered or recycled solvents in the
                                                  manufacturing process to support
                                                  their claims.

26. Your evaluation and knowledge of the   This topic is disproportionate because it is not
    health risks of exposure to            limited to the presence of NDMA in
    nitrosamines, including but not        ranitidine-containing products and, therefore,
    limited to nitrosamines as a           calls for irrelevant information.
    contaminant of Your RCPs.

27. Your compliance or non-compliance          1. This topic is disproportionate because
    with cGMPs intended to prevent,               it is not limited to the presence of
    detect, or act in response to any             NDMA in ranitidine-containing
    impurity or contamination (i.e.,              products and, therefore, calls for
    carcinogens), general toxic                   irrelevant information.
    impurities (including genotoxic            2. This topic is beyond the scope of
    impurities) such as nitrosamines,
                                                  plaintiffs’ allegations and claims to


                                                                 20
         Case 9:20-md-02924-RLR Document 2939-2 Entered on FLSD Docket 03/04/2021 Page 37 of
                                                40



    and residual solvents, as it relates to      the extent their manufacturing defect
    the manufacture, quality assurance,          claims were dismissed.
    quality control, and sale of Your         3. The topic is also beyond the scope
    RCPs.                                        because plaintiffs do not rely on any
                                                 allegations related to the use of
                                                 recovered or recycled solvents in the
                                                 manufacturing process to support
                                                 their claims.
                                              4. This topic is disproportionate because
                                                 it is duplicative.
                                              5. This topic does not apply to Generic
                                                 Defendants that did not manufacture
                                                 ranitidine-containing products.

28. The polices, practices, procedures and    1. This topic is disproportionate because
    trainings for monitoring compliance          it is not limited to the presence of
    with cGMPs intended to prevent,              NDMA in ranitidine-containing
    detect, or act in response to any            products and is beyond the scope of
    impurity or contamination, for               plaintiffs’ claims and this MDL.
    example carcinogens, general toxic        2. This topic is beyond the scope of
    impurities (including genotoxic              plaintiffs’ allegations and claims to
    impurities) such as nitrosamines, and        the extent their manufacturing defect
    residual solvents, in the manufacture        claims were dismissed.
    of Your RCPs.                             3. The topic is also beyond the scope
                                                 because plaintiffs do not rely on any
                                                 allegations related to the use of
                                                 recovered or recycled solvents in the
                                                 manufacturing process to support
                                                 their claims.
                                              4. This topic is disproportionate because
                                                 it is duplicative.
                                              5. This topic is disproportionate because
                                                 the information can be obtained
                                                 through less expensive or less



                                                               21
         Case 9:20-md-02924-RLR Document 2939-2 Entered on FLSD Docket 03/04/2021 Page 38 of
                                                40



                                                    burdensome means.
                                                 6. This topics does not apply to Generic
                                                    Defendants that did not manufacture
                                                    ranitidine-containing products.

29. Your policies and procedures                 1. This topic is disproportionate because
    intended to prevent, detect, or act in          it is not limited to the presence of
    response to any impurity or                     NDMA in ranitidine-containing
    contamination, for example                      products and is beyond the scope of
    carcinogens, general toxic impurities           plaintiffs’ claims and this MDL.
    (including genotoxic impurities)             2. This topic is beyond the scope of
    such as nitrosamines, and residual
                                                    plaintiffs’ allegations and claims to
    solvents, for monitoring material
                                                    the extent their manufacturing defect
    providers and their compliance with
    cGMPs intended to prevent, detect,              claims were dismissed.
    or act in response to any impurity or        3. The topic is also beyond the scope
    contamination, for example                      because plaintiffs do not rely on any
    carcinogens, general toxic impurities           allegations related to the use of
    (including genotoxic impurities)                recovered or recycled solvents in the
    such as nitrosamines, and residual              manufacturing process to support
    solvents.                                       their claims.
                                                 4. This topic is disproportionate because
                                                    it is duplicative.
                                                 5. This topic is disproportionate because
                                                    the information can be obtained
                                                    through less expensive or less
                                                    burdensome means.
                                                 6. This topics does not apply to Generic
                                                    Defendants that did not manufacture
                                                    ranitidine-containing products.

30. Your oral and written                    This topic is beyond the scope of plaintiffs’
    communications with Your                 allegations and claims because they have no
    Customers (including vertically          pending claims related to warnings, labels, or
    integrated facilities) or other          communications with customers or
                                             downstream entities.


                                                                   22
         Case 9:20-md-02924-RLR Document 2939-2 Entered on FLSD Docket 03/04/2021 Page 39 of
                                                40



    downstream entities (i.e. other
    manufacturers, wholesalers, retailers,
    consumers) regarding quality,
    contents, purity, or contamination
    issues related to the Your RCPs.

31. Your product recall for Your RCPs,       1. This topic is beyond the scope of
    including who You communicated              plaintiffs’ allegations and claims
    with, how, and about what, and the          because they have no pending claims
    retention of recalled or sequestered        related to warnings, labels, or
    RCPs.                                       communications with customers or
                                                downstream entities.
                                             2. This topic is irrelevant because a
                                                Generic Defendant’s recall of
                                                ranitidine-containing products, and
                                                communications related to the recall,
                                                are beyond the scope of plaintiffs’
                                                remaining claims.

32. All credits, indemnification, refunds,   1. This topic is beyond the scope of
    and/or penalties paid or provided by        plaintiffs’ allegations and claims
    or to You (i.e. to/from customers,          because they have no pending claims
    regulatory agencies) in connection          related to warnings, labels, or
    with the nitrosamine contamination          communications with customers or
    of Your RCPs.                               downstream entities.
                                             2. This topic is irrelevant because a
                                                Generic Defendant’s recall of
                                                ranitidine-containing products, and
                                                communications related to the recall,
                                                are beyond the scope of plaintiffs’
                                                remaining claims.
                                             3. This topic is disproportionate to the
                                                extent it seeks information related to
                                                the presence of nitrosamines other



                                                              23
         Case 9:20-md-02924-RLR Document 2939-2 Entered on FLSD Docket 03/04/2021 Page 40 of
                                                40



                                                than NDMA in ranitidine-containing
                                                products.
                                             4. The topic is not relevant to Generic
                                                Defendants that have not been named
                                                in the class complaints.

33. With respect to each of the above        1. This topic is overly broad in that it
    topics:                                     would require a witness to testify
    a. Your current (and any prior)             regarding (i) the corporate
    corporate organization, and structure       organization and structure of many
    of departments or divisions                 different departments and divisions
    responsible for any related practices,      over many years; (ii) each and every
                                                corporate officer and manager having
    policies, and procedures.
                                                any knowledge of any topic
    b. The identity of Your corporate
                                                implicated in this Notice over that
    officers and managers responsible           same time period; and (iii) the
    for, or having any knowledge                location, storage, and organization of
    thereof.                                    every single document related to each
    c. The existence, name, location, and       of the Topics contained in the Notice.
    nature of any related informational      2. The term “informational database” is
    database.                                   also undefined and not reasonably
    d. The location, storage, and               particular such that the Generic
    organization of Your related                Defendants are unable to prepare a
    documents.                                  witness.
                                             3. Finally, requiring a witness to testify
                                                to this topic is not proportional to the
                                                needs of this case, particularly where
                                                the Generic Defendants can provide
                                                this information – to the extent it
                                                exists and is not otherwise
                                                objectionable – through other, less
                                                expensive and intrusive means, like a
                                                response to a written discovery
                                                request.




                                                               24
